Citation Nr: 0617611	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from January 1966 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDINGS OF FACT

The veteran's post-traumatic stress disorder is not 
manifested by impaired memory, impaired communication, 
impaired thought processes, impaired judgement, delusions, 
hallucinations, panic attacks, suicidal ideation, homicidal 
thoughts, or inappropriate behavior.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2001 and June 2003, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by § 5103(a) and § 3.159(b) for his claim for 
service connection and then an increased initial rating.  The 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations in 
February and March 2003, and holding a Central Office hearing 
in March 2005.

The veteran is currently rated at 30 percent under Diagnostic 
Code (DC) 9411 for post-traumatic stress disorder (PTSD).  
Under the rating criteria for mental disorders, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity, due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran has endorsed symptoms such as anger, anxiety, 
depression, avoidance, somatization, isolation, increased 
arousal (sleep disturbance, irritability, startle response, 
and hypervigilance), recurrent dreams, flashbacks, and 
physiological reactivity.  The records also indicate 
instability in relationships and employment.  

A February 2003 VA examiner found that the veteran 
excessively endorsed his psychopathology.  The examiner noted 
the veteran was not demonstrating any impairment in thought 
process or communication, delusions, hallucinations, 
inappropriate behavior, or suicidal or homicidal thinking.  
The examiner also reported that the veteran did not 
demonstrate any memory loss, ritualistic behavior, or panic 
attacks, and the veteran was alert and oriented to all 
spheres.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 60, which is the upper boundary 
for moderate symptoms and slightly below what is considered 
mild.

A subsequent March 2003 VA examination record indicates the 
veteran gave a similar history to that described above, 
although this time he gave a negative history as to anger or 
anxiety as well.  The veteran was again given a GAF score of 
60.  The examiner concluded that the veteran had mild to 
moderate symptoms of PTSD.

At the March 2005 hearing the veteran testified that he was 
not under treatment or taking any medication for his PTSD.  
He and his wife described his symptoms, and his wife later 
submitted a letter reiterating them.  A central theme was his 
difficulty keeping his anger in check.  He admitted to 
occasional thoughts of suicide, but denied serious 
contemplation.

In sum, the evidence indicates no findings of impaired 
communication, panic attacks, difficulty in understanding 
complex commands, impaired memory, impaired judgment, or 
impaired abstract thinking.  The medical records also report 
negative histories of hallucinations, delusions, 
inappropriate behavior, ritualistic behavior, or current 
suicidal or homicidal thinking.  The records also all reveal 
findings that the veteran was alert and oriented to all 
spheres, and that his symptoms are mild to moderate.  
Although the veteran reports impaired social relationships 
and his records indicate a depressed affect, the evidence 
more nearly approximates a 30 percent rating.  Consequently, 
the veteran's claim for an increased rating is denied.  


ORDER

A rating in excess of 30 percent for post-traumatic stress 
disorder is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


